             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

KEAH TINGLER,                            :
                       Plaintiff         :
                                         :
           v.                            :     NO. 1:18-cv-1270-JEJ
                                         :     Hon. John E. Jones, III
COMMONWEALTH OF                          :
PENNSYLVANIA,                            :
PENNSYLVANIA STATE SENATE,               :
AND JUSTIN FERRANTE                      :
                                         :
                       Defendants        :     JURY TRIAL DEMANDED



             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

SUZANNE SALOV,                           :
                       Plaintiff         :
                                         :
                 v.                      :     NO. 1:18-CV-01814-JEJ
                                         :     Hon. John E. Jones, III
COMMONWEALTH OF                          :
PENNSYLVANIA,                            :
PENNSYLVANIA STATE SENATE,               :
AND JUSTIN FERRANTE,                     :
                 Defendants              :     JURY TRIAL DEMANDED


           JOINT STIPULATION FOR EXTENSION OF CASE
                    MANAGEMENT DEADLINES

     The parties, by and through their respective undersigned counsel,

have stipulated and agreed to a ninety (90) day extension of the fact
discovery deadline in the above-captioned matters in order to complete the

exchange of discovery materials and depositions in this matter.

      By an Order dated March 8, 2019 (Doc. 39), this Honorable Court

ordered the consolidation of the above captioned cases for purpose of

discovery and the coordination of discovery deadlines, and further ordered

that the discovery deadlines set forth in the Court’s December 28, 2018

Order (Doc. 25) in Salov v. Commonwealth of Pennsylvania, et. al., 1:18-

CV-1814 will be controlling for both cases.

      The parties have exchanged and answered initial discovery requests.

In addition, numerous electronic devices have been forensically analyzed,

resulting in the discovery of tens of thousands of additional documents, are

being reviewed and will be exchanged between the parties. Moreover,

several depositions are expected to be necessary following the completion

of the supplemental discovery exchanges.

      In consideration of the foregoing, the parties agree that they will seek

the Court’s approval for the extension of the dates set forth in its May 21,

2019 Orders (1:18-cv-1270-JEJ, Doc. 63; 1:18-cv-01814-JEJ, Doc. 42), as

follows:

      1. The deadline for completion of all fact discovery shall be extended
         until January 31, 2020.
     2. All potentially dispositive motions and supporting briefs shall be
        filed no later than March 2, 2020.

     3. Plaintiff’s expert reports shall be filed no later than March 2, 2020.
        Defendants’ reports shall be filed no later than April 2, 2020.
        Supplemental reports shall be filed no later than April 16, 2020.

     4. The scheduling of the submissions of motions in limine, the final
        pretrial conference, pretrial memoranda, proposed voir dire
        questions, jury selection, proposed jury instructions and trial in this
        matter will be done in accordance with the Court’s standing trial
        schedule, but with an anticipated trial list of on or about July of
        2020.

     5. All other provisions of the December 28, 2018 Order shall remain
        in full force and effect.



Law Offices of Wayne A. Ely               McNees Wallace & Nurick LLC


By: _/s/ Wayne Ely___________             By: _/s/ Adam Santucci________
     Wayne A. Ely, Esq.                        Adam L. Santucci, Esq.
     I. D. No. 69670                           I.D. No. 307058
     59 Andrea Drive                           100 Pine Street
     Richboro, PA 18954                        P.O. Box 116
     wayne3236@gmail.com                       Harrisburg, PA 17110-116
     (215) 801-7979 (phone)                    (717) 237-5388 (phone)
                                               (717) 160-1655 (fax)
     Attorney for Plaintiff                    asantucci@mcneeslaw.com

                                                Attorneys for Defendant
                                                Senate of Pennsylvania
Office of Attorney General           Myers Brier & Kelly LLP


By: _/s/ Allison Deibert_________    By: _/s/ Daniel Brier___________
     Allison Deibert, Esq.                Daniel T. Brier, Esq.
     Deputy Attorney General              I.D. No. 53248
     I. D. No. 309224                     425 Spruce Street, Suite 200
     Strawberry Square, 15th Floor        Scranton, PA 18503
     Harrisburg, PA 17120                 (570) 342-6147 (phone)
     (717) 705-2532                       (570) 342-6100 (fax)
     adeibert@attorneygeneral.gov         dbrier@mbklaw.com

     Attorney for Defendant               Attorneys for Defendant
     Commonwealth of Pennsylvania         Justin Ferrante
                        CERTIFICATE OF SERVICE


      The undersigned hereby certifies that on this date, a true and correct

copy of the foregoing document was served through the ECF filing system

of this Court, upon the following:


                        Wayne A. Ely, Esquire
                        Law Offices of Wayne A. Ely
                        59 Andrea Drive
                        Richboro, PA 18954

                        Allison L. Deibert, Esquire
                        Caleb Enerson, Esquire
                        Karen M. Romano, Esquire
                        Office of Attorney General
                        Strawberry Square, 15th Floor
                        Harrisburg, PA 17120

                        Daniel T. Brier, Esquire
                        Donna A. Walsh, Esquire
                        Myers, Brier & Kelly, LLP
                        425 Spruce Street, Suite 200
                        Scranton, PA 18503




Date: September 30, 2019                 ___/s/ Adam Santucci__________
                                              Adam L. Santucci
